Judgment of the circuit court reversed and that of the common pleas affirmed.
Journal entry: It appearing from the record that the written acceptance sued upon is not an unconditional acceptance but is subject to the conditions written in the order itself, and that the written order was not an unconditional order for the payment of money within the meaning of Section 8231, General Code, it is ordered and adjudged *372by this court that the judgment of the circuit court of Mahoning county is hereby reversed, and the judgment of the common pleas affirmed. — Reporter.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.